MEMORANDUM**
Harry Boress appeals pro se the district court’s dismissal of his action against Bernard Boress, Ruth Soloff, and Scott Reynolds alleging abuse of process, fraud and conspiracy in violation of the RICO Act. We have jurisdiction pursuant to 28 U.S.C. *413§ 1291. We review de novo dismissal for failure to state a claim. See Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir.2003). We review for abuse of discretion the grant of a motion for sanctions. See Barber v. Miller, 146 F.3d 707, 709 (9th Cir.1998).
We affirm for the reasons set forth in the district court’s order filed on August 5, 2004.
Appellant’s remaining contentions lack merit.
Appellees’ January 4, 2005 request for attorney fees is denied without prejudice to renewal in compliance with Ninth Circuit Rule 39-1.6.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *413courts of this circuit except as provided by Ninth Circuit Rule 36-3.